                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF WISCONSIN


KAREEM BODY-ETTI,

              Plaintiff,

      v.                                            Case No. 20-CV-210

CO STRONG and
SERGEANT LINSSEN,

              Defendants.


                              SCREENING ORDER


      Plaintiff Kareem Body-Etti, an inmate confined at the Green Bay

Correctional Institution, filed a pro se complaint under 42 U.S.C. § 1983 alleging

that the defendants violated his civil rights. The case is now before me on Body-

Etti’s motion for leave to proceed without prepaying the filing fee and for screening

of his complaint.

      I have jurisdiction to resolve Body-Etti’s motion to proceed without prepaying

the filing fee and to screen the complaint in light of Body-Etti’s consent to the full

jurisdiction of a magistrate judge and the Wisconsin Department of Justice’s limited

consent to the exercise of magistrate judge jurisdiction as set forth in the

Memorandum of Understanding between the Wisconsin Department of Justice and

this court.




           Case 2:20-cv-00210-NJ Filed 05/18/20 Page 1 of 10 Document 8
   1. Motion for Leave to Proceed without Prepaying the Filing Fee

      The Prison Litigation Reform Act (PLRA) applies to this case because

Body-Etti was a prisoner when he filed his complaint. See 28 U.S.C. § 1915(h). The

PLRA allows the court to give a prisoner plaintiff the ability to proceed with his

case without prepaying the civil case filing fee. 28 U.S.C. § 1915(a)(2). When funds

exist, the prisoner must pay an initial partial filing fee. 28 U.S.C. § 1915(b)(1). He

must then pay the balance of the $350 filing fee over time, through deductions from

his prisoner account. Id.

      On February 26, 2020, I ordered Body-Etti to pay an initial partial filing fee

of $14.71. (ECF No. 6.) Body-Etti paid the fee on March 20, 2020. I will grant

Body-Etti’s motion for leave to proceed without prepaying the filing fee. He must

pay the remainder of the filing fee over time in the manner explained at the end of

this order.

   2. Screening the Complaint

      2.1 Federal Screening Standard

      Under the PLRA, I must screen complaints brought by prisoners seeking

relief from a governmental entity or officer or employee of a governmental entity. 28

U.S.C. § 1915A(a). I must dismiss a complaint if the prisoner raises claims that are

legally “frivolous or malicious,” that fail to state a claim upon which relief may be

granted, or that seek monetary relief from a defendant who is immune from such

relief. 28 U.S.C. § 1915A(b).



                                          2



         Case 2:20-cv-00210-NJ Filed 05/18/20 Page 2 of 10 Document 8
      In determining whether the complaint states a claim, I apply the same

standard that applies to dismissals under Federal Rule of Civil Procedure 12(b)(6).

See Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017) (citing Booker-El v.

Superintendent, Ind. State Prison, 668 F.3d 896, 899 (7th Cir. 2012)). To state a

claim, a complaint must include “a short and plain statement of the claim showing

that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). The complaint must

contain enough facts, accepted as true, to “state a claim for relief that is plausible

on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the

plaintiff pleads factual content that allows a court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550

U.S. at 556).

      To state a claim for relief under 42 U.S.C. § 1983, a plaintiff must allege that

someone deprived him of a right secured by the Constitution or the laws of the

United States, and that whoever deprived him of this right was acting under the

color of state law. D.S. v. E. Porter Cty. Sch. Corp., 799 F.3d 793, 798 (7th Cir. 2015)

(citing Buchanan–Moore v. Cty. of Milwaukee, 570 F.3d 824, 827 (7th Cir. 2009)).

I construe pro se complaints liberally and it holds them to a less stringent standard

than pleadings drafted by lawyers. Cesal, 851 F.3d at 720 (citing Perez v. Fenoglio,

792 F.3d 768, 776 (7th Cir. 2015)).




                                           3



         Case 2:20-cv-00210-NJ Filed 05/18/20 Page 3 of 10 Document 8
      2.2 Body-Etti’s Allegations

      Body-Etti alleges that, while at the Green Bay Correctional Institution, he

had a dental appointment to fill a cavity in one of his teeth. He alleges that the

dentist (who is not a defendant) sent Body-Etti back to his cell without pain

medication or antibiotics. The numbing medication wore off later in the day, and

Body-Etti’s face began to swell. Body-Etti alleges that he alerted Correctional

Officer Strong and Sergeant Linssen1 about his pain, but nothing was done.

      Body-Etti alleges that he later was able to speak with Strong and asked that

he be taken to the Health Services Unit (“HSU”) to treat his pain. Strong told

Body-Etti that his pain did not qualify as a medical emergency, but he would

contact the HSU. Strong left, returned a half hour later, and told Body-Etti to

submit an HSU request for treatment. (ECF No. 1 at 3.) Body-Etti does not allege

whether he ever submitted a request. About twenty minutes later, Body-Etti asked

Linssen to contact HSU about his pain, and Linssen said he would. Linssen left but

returned five minutes later and told Body-Etti that HSU was leaving for the day

and would see him the next day. Body-Etti does not allege when, if ever, the HSU

treated his pain and swelling. He alleges that he was left “to suffer for

un-reasonable amount of time because of [Strong and Linssen’s] actions.” (Id.)

      Body-Etti sues Strong and Linssen in their individual and official capacities.

He seeks punitive and compensatory damages.



1The Clerk of Court is directed to correct the spelling of Sergeant Linssen’s name on the
docket from “Linnsen” to “Linssen,” as it appears in the complaint.
                                           4



         Case 2:20-cv-00210-NJ Filed 05/18/20 Page 4 of 10 Document 8
      2.3 Analysis

      Claims against a government official in his official capacity represent another

way to plead an action against the entity that he represents or for which that

official works. Kentucky v. Graham, 473 U.S. 159, 165 (1985) (citing Monell v. New

York City Dep’t of Soc. Servs., 436 U.S. 658, 690, n.55 (1978)). The claims against

the defendants in their official capacities are construed as having been brought

against the Wisconsin Department of Corrections, the agency in charge of the Green

Bay Correctional Institution, where the defendants work. Graham, 473 U.S. at 165–

66. Because claims against the Wisconsin Department of Corrections are “no

different from a suit against the State itself,” these claims are construed as having

been brought against the State of Wisconsin. See Will v. Mich. Dep’t of State Police,

491 U.S. 58, 71 (1989) (citing Graham, 473 U.S. at 165–66; Monell, 436 U.S. at 690

n.55). But a state is not a “person” against whom Body-Etti may recover monetary

damages under 42 U.S.C. § 1983. Lapides v. Bd. of Regents of the Univ. Sys. of Ga.,

535 U.S. 613, 617 (2002); Williams v. Wisconsin, 336 F.3d 576, 580 (7th Cir. 2003).

Because Body-Etti seeks only monetary damages in this action, his official capacity

claims are dismissed.

      Body-Etti’s claim regarding the delay of medical care arises under the Eighth

Amendment, which prohibits cruel and unusual punishments. See Estelle v.

Gamble, 429 U.S. 97, 104 (1976). But not “every claim by a prisoner that he has not

received adequate medical treatment states a violation of the Eighth Amendment.”

Id. at 105. To state a valid Eighth Amendment claim, Body-Etti must allege both

                                         5



         Case 2:20-cv-00210-NJ Filed 05/18/20 Page 5 of 10 Document 8
that he “suffered from an objectively serious medical condition” and that the

defendants were “deliberately indifferent to that condition.” Petties v. Carter, 836

F.3d 722, 728 (7th Cir. 2016) (citing Farmer v. Brennan, 511 U.S. 825, 834 (1994)).

“[D]eliberate indifference describes a state of mind more blameworthy than

negligence.” Farmer, 511 U.S. at 835. A prison official cannot be found liable under

the Eighth Amendment unless he subjectively knows of an excessive risk of harm to

an inmate’s health or safety and disregards that risk. Id. at 837; Perez, 792 F.3d

768, 776 (7th Cir. 2015).

      “A delay in treating non-life-threatening but painful conditions may

constitute deliberate indifference if the delay exacerbated the injury or

unnecessarily prolonged an inmate’s pain.” Arnett v. Webster, 658 F.3d 742, 753 (7th

Cir. 2011) (citing McGowan v. Hulick, 612 F.3d 636, 640 (7th Cir. 2010)). How long

of a delay is tolerable “depends on the seriousness of the condition and the ease of

providing treatment.” Id. (quoting McGowan, 612 F.3d at 640).

      Body-Etti alleges that he suffered pain and swelling after his dental

procedure. But he does not explain the severity of his pain beyond stating that it

caused him “discomfort.” (ECF No. 1 at 2.) Even if that allegation were sufficient to

satisfy the objective component, and it is not clear that it is, Body-Etti’s allegations

do not satisfy the subjective component. Body-Etti alleges that both Strong and

Linssen reported his concern to the HSU immediately after he reported it to them.

Strong told Body-Etti to submit a request for treatment, but Body-Etti does not

allege whether he ever did. Linssen told Body-Etti that the HSU would see him the

                                           6



         Case 2:20-cv-00210-NJ Filed 05/18/20 Page 6 of 10 Document 8
next day. But Body-Etti does not allege whether he received treatment the next day

or at all. He merely alleges that he had to wait an “un-reasonable amount of time.”

(Id. at 3.) I need not accept that conclusory allegation, unsupported by facts

describing the amount of time he had to wait, as true. Iqbal, 556 U.S. at 679. If

Body-Etti received treatment for his “discomfort” one day after it manifested, that

would not constitute an Eighth Amendment violation.

      Body-Etti’s allegations do not demonstrate that he is entitled to relief against

Strong and Linssen. See Fed. R. Civ. P. 8. His allegations suggest that he may have

had to wait an unreasonable amount of time to be treated for his pain and swelling.

But it is equally possible he waited only one day for treatment, which as noted

would not amount to a constitutional violation. Given the vagueness of Body-Etti’s

allegations, I will allow him to file an amended complaint. See Beal v. Foster, 803

F.3d 356, 359 (7th Cir. 2015) (suggesting courts “should at least consider making a

modest effort to assist the pro se in articulating his claims”).

      If Body-Etti chooses to file an amended complaint, he must do so on the

court’s complaint form, which I will include with this decision. He should include

allegations specifying how long he waited for treatment, whether he received

treatment at all, and the severity of his pain. Body-Etti’s amended complaint must

contain enough information to allow me reasonably to conclude that Strong and

Linssen violated his constitutional rights. If Body-Etti does not want to file an

amended complaint, he does not have to. If he chooses not to, I will dismiss this case

because his original complaint fails to state a claim.

                                            7



         Case 2:20-cv-00210-NJ Filed 05/18/20 Page 7 of 10 Document 8
      THEREFORE, IT IS ORDERED that Body-Etti’s motion for leave to

proceed without prepaying the filing fee (ECF No. 2) is GRANTED.

      IT IS FURTHER ORDERED that the complaint fails to state a claim.

      IT IS FURTHER ORDERED that Body-Etti may file an amended

complaint that complies with the instructions in this order on or before June 8,

2020. If Body-Etti files an amended complaint by the deadline, I will screen the

amended complaint under 28 U.S.C. § 1915A. If Body-Etti does not file an amended

complaint by the deadline, I will dismiss this case based on his failure to state a

claim in his original complaint and will issue him a “strike” under 28 U.S.C.

§ 1915(g).

      IT IS FURTHER ORDERED that the Clerk’s Office mail Body-Etti a blank

prisoner complaint form and a copy of the guide entitled “Answers to Prisoner

Litigants’ Common Questions,” along with this order.

      IT IS FURTHER ORDERED that the agency having custody of Body-Etti

shall collect from his institution trust account the $335.29 balance of the filing fee

by collecting monthly payments from Body-Etti’s prison trust account in an amount

equal to 20% of the preceding month’s income credited to Body-Etti’s trust account

and forwarding payments to the Clerk of Court each time the amount in the account

exceeds $10 in accordance with 28 U.S.C. § 1915(b)(2). The payments shall be

clearly identified by the case name and number assigned to this case. If Body-Etti is

transferred to another county, state, or federal institution, the transferring



                                          8



         Case 2:20-cv-00210-NJ Filed 05/18/20 Page 8 of 10 Document 8
institution shall forward a copy of this order along with his remaining balance to

the receiving institution.

       IT IS FURTHER ORDERED that a copy of this order be sent to the officer

in charge of the agency where Body-Etti is confined.

       IT IS FURTHER ORDERED that plaintiffs who are inmates at Prisoner

E-Filing Program institutions2 must submit all correspondence and case filings to

institution staff, who will scan and e-mail documents to the court. Plaintiffs who are

inmates at all other prison facilities must submit the original document for each

filing to the court to the following address:

                               Office of the Clerk
                               United States District Court
                               Eastern District of Wisconsin
                               362 United States Courthouse
                               517 E. Wisconsin Avenue
                               Milwaukee, Wisconsin 53202

PLEASE DO NOT MAIL ANYTHING DIRECTLY TO THE JUDGE’S CHAMBERS.

It will only delay the processing of the matter.

       Body-Etti is further advised that failure to make a timely submission may

result in the dismissal of this case for failure to prosecute. In addition, the parties

must notify the Clerk of Court of any change of address. Failure to do so could

result in orders or other information not being timely delivered, thus affecting the

legal rights of the parties.


2 The Prisoner E-Filing Program is mandatory for all inmates of Green Bay
Correctional Institution, Waupun Correctional Institution, Dodge Correctional
Institution, Wisconsin Secure Program Facility, Columbia Correctional Institution,
and Oshkosh Correctional Institution.
                                       9



          Case 2:20-cv-00210-NJ Filed 05/18/20 Page 9 of 10 Document 8
Dated at Milwaukee, Wisconsin, this 18th day of May, 2020.

                                      BY THE COURT:


                                      s/Nancy Joseph
                                      Nancy Joseph
                                      United States Magistrate Judge




                                 10



  Case 2:20-cv-00210-NJ Filed 05/18/20 Page 10 of 10 Document 8
